 
EXHIBIT 10.1
 
FIRST AMENDMENT TO
EAST TENNESSEE MATERIALS
& ENERGY CORPORATION
PROMISSORY NOTE


 
This First Amendment, dated December 29, 2008 (“First Amendment”), to the East
Tennessee Materials & Energy Corporation (“M&EC”) Promissory Note, dated June 7,
2001 (the “Note”), in the principal sum of $3,673,732.56, together with variable
interest on the unpaid principal balance at the rate and method set out therein,
made payable to Performance Development Corporation (“PDC”), amends the Note as
provided herein.
 
WHEREAS, as of December 31, 2008, and prior to the payment of the installment
payment due on December 31, 2008, as described in Section 1 of this First
Amendment, the unpaid balance of principal and accrued interest due on the Note
will be $3,066,226.64 (the “Remaining Balance”), consisting of the remaining
unpaid principal balance due under the Note and all of the interest due on the
Note for the periods after May 31, 2001, through December 31, 2008, all of which
interest was due and payable in one lump sum on December 31, 2008;
 
WHEREAS, PDC has represented to M&EC that it has not assigned or transferred, in
any manner, the Note, or any portion thereof, and is still the owner in all
respects of the Note;
 
WHEREAS, M&EC and PDC have agreed that the Note is hereby amended so that the
Remaining Balance due on the Note shall be payable, in the same manner and
amount, and with accrued interest on the same basis as set out in, that certain
letter dated December 22, 2008 (“Extension Letter”) from Camella Lucas, Revenue
Officer, Internal Revenue Service, to PDC, extending the terms and conditions of
the IRS Form 433-D, Installment Agreement, with PDC referred to in the Note
(“Installment Agreement”), as follows:
 
1.           The requirement to pay the Remaining Balance due on December 31,
2008 under the Note is hereby deleted, and M&EC shall pay the Remaining Balance
due on the Note in the following installments:
 
$500,000.00 payable on December 31, 2008 prior to noon;
$­100,000.00 payable on January 27, 2009;
$100,000.00 payable on February 27, 2009;
$100,000.00 payable on March 27, 2009;
$100,000.00 payable on April 27, 2009;
$100,000.00 payable on May 27, 2009; and


The unpaid Remaining Balance, together with any accrued and unpaid interest due
on the unpaid Remaining Balance as required under the Note and as computed by
the IRS pursuant thereto, shall be payable by M&EC on June 30, 2009.
 
2.           As set forth in the Note, no payments shall be made by M&EC to PDC
or any of PDC’s affiliates, unless otherwise agreed in writing by M&EC and
PDC.  Rather, pursuant to the existing written instructions from PDC, M&EC shall
make all payments in the amounts and on the dates set forth in Section 1 above
of this First Amendment directly to the IRS, attn. Camella Lucas, Revenue
Officer, against PDC’s obligations as set forth in the Extension Letter amending
the Installment Agreement.
 
 
 

--------------------------------------------------------------------------------

 
3.           All of the other terms and provisions of the Note shall remain
unchanged.
 
4.           The Note, as modified and amended by this First Amendment, shall
remain in full force and effect.
 
5.           PDC has represented to M&EC that PDC has not assigned or
transferred the Note, or any portion thereof, in any manner and is the sole
owner, in all respects, of the Note.
 
6.           Each of the parties hereto represent and warrant to the other that
the execution and delivery of this First Amendment have been duly and validly
authorized and approved by all requisite corporate action on its part.
 
7.           PDC shall mark the original of the Note as follows:  “As Amended by
the First Amendment, dated December 29, 2008”, and a copy of the Note, as so
marked, shall be delivered promptly to counsel of the maker at the following
address:  Conner & Winters, LLP, 1700 One Leadership Square, 211 North Robinson
Avenue, Oklahoma City, Oklahoma 73102, Attn. Irwin H. Steinhorn, Esq.
 
8.           M&EC acknowledges receipt of a copy of the Extension Letter.
 
9.           This First Amendment may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
hereto and delivered to each of the other parties hereto.
 
IN WITNESS WHEREOF, the parties have entered into this First Amendment on the
date set forth above.
 

  EAST TENNESSEE ENERGY & MATERIALS CORPORATION              
 
By:
/s/ Dr. Louis F. Centofanti       Dr. Louis F. Centofanti, President            
        (“M&EC”)  

 





  PERFORMANCE DEVELOPMENT CORPORATION                
 
By:
/s/ Joe W. Anderson       Joe W. Anderson, Chairman & Chief Executive Officer  
                  (“PDC”)  


 
 
 

--------------------------------------------------------------------------------

 